PELHAM, J.
This cause of action is based on a claim for damages alleged to have been caused by the appellant’s roadbed or embankment obstructing the natural flow of water upon appellee’s land, due to the insufficiency of the culvert, constructed by the defendant for an outlet for the water, for the purposes intended.
The demurrers E. P. and H to the first and second counts of the complaint as last amended were properly overruled. These counts are substantially identical, except in averring different overflows and claiming damages for the overflow alleged in the particular count. The first and second counts of the complaint as last amended are not chargeable with the infirmities pointed out by demurrers E and F, and as it is averred in each of said counts as amended that the injury complained of was due to the improper construction of the said culvert by the defendant, and that, but for impeding the natural flow of the water by such negligent construction, the water would have flowed off the plaintiff’s land, and no injury have been sustained, it was not necessary to aver any other knowledge or notice to the defendant. The following authorities will be found to support the action of the trial court in overruling the demurrers: — So. Ry. Co. v. Plott, 131 Ala. 312, 31 South. 33; Central of Ga. Ry. Co. v. Windham, 126 Ala. 552, 28 South. 392; Shahan v. A. G. S. R. R. Co., 115 Ala. 181, 22 South. 449, 67 Am. St. Rep. 20; S. A. & M. Ry. Co. v. Buford, 106 Ala. 303, 17 South. 395.
Whether or not the sickness of the members of plaintiff’s family was attributable to the defendant’s negli*523gence, as alleged in the Complaint, or to some other cause (as, for instance, the other stagnant pool of water shown by the evidence to have been in that vicinity, for which defendant tvas in no way responsible), was a question, under the evidence in this case, for the jury; and the court properly refused to give the charge set out on page 50 of the transcript, marked No. 3 in the margin by us, ivhich is made the basis of appellant’s seventh assignment of error. — Shahan v. A. G. S. R. R. Co., supra.
The errors assigned fail to point out anything authorizing a reversal.
Affirmed.